ACCEPTED
       225EFJ017275764
       FIFTH COURT OF APPEALS
       DALLAS, TEXAS
       13 January 16 P11:50
       Lisa Matz
       CLERK


       FILED IN
5th COURT OF APPEALS
     DALLAS, TEXAS
1/16/2013 11:50:59 PM
       LISA MATZ
         Clerk
  Nature of Case (Subject malter or type of case): Other

  Date order or Judgment .signed: October 8, 2012
                                                                               Type ofjudgmcnl:     Jury Trial
 Date notice of appeal tiled in trial court: January 4, 2013
 If mailed to the trial court clerk. also give the date mailed:

 iiHerlocutory appeal of appealable order:         O '{c.s   ~No
 If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


 Accelerated appeal (Sec TRAP 28):                DYes I:2J No
 If yes, please spcci fy statutory or othe1· basis on which appeal is accelerated:


Parental Termination or Child Protection? (Sec TRAP 28.4):                DYes      ~No

Permissive? (Sec TRAP 28.3):                       DYes I:2J No
If yes. please specil)' statutory or other basis for such status:


Agreed? (Sec TRAP 28.2):                           D Yes I:2J No
If yes. please spec it)' statutory or otlu:r basis filr such status:


Appeal should receive precedence. rrcfCrcnce. or priority under statute or rule:              DYes I:2JNo
If yes. please spec if)' statutory or other basis !Or su~:h status:


Docs this case involve an amount under $1 00.000?            0   Yes ~No
Judgment or order disposes of all parties and issues:        rg] Yes 0No
Appeal fi·om final judgment:                                 I:2J Yes D No
Docs the appeal involve the constitutionality or the validity of a .slatute, rule, or ordinance?          0      Yes IZ!No




Motion !Or New Trial:                  I:2J yes D No                    l f yes. date tiled: No\'ember 7. 2012

Motion to Modi f)' Judgment:          I:2JY es    0   No                If yes. date tiled: November 7. 2012
Request for Findings of Fact           DYes I:2J No                     If yes. date tiled:
and Conclusions of Law:
                                       DYes       I:2J No               If yes. date filed:
Motion to Reinstate:

Motion under TRCP 306a:
                                      0    Yes I:2J No                  If ycs, date filed:

Other:                                 I:2J Yes D No

If other. please specify: JNOV




Affida\'il filed in trial court:      DYcsf'-No                        If yes. date filed:

Contest lilcd in trial court:         DYes        D No                 If yes. date tiled:

Date ruling on contest due:


Ruling on contest: 0 Sustained            D      Overruled             Date of ruling:

                                                                        Page2of7
Has any party to the court's judgment filed f(x protection in bankruptcy which might affect this appeal?          DYes      I2J No
If yes, please attach a copy of the petition.



Date bankruptcy tiled:                                          Bankruptcy Case Number:




Court:     COUNTY COURT NO 4                                           Clerk's Record:

County: DALLAS                                                         Trial Court Clerk:     D   District ~ County
Trh&l Court Docket Number (Cause No.): CCII-075960                     Was clerk's record requested?        [gj Yes    D   No

                                                                       If yes. date requested: January 4. 2013
Trial Judge (who tried or disposed of case):                           If no, date it \Viii be requested:
First Name:       KEN                                                  Were payment arrangements made with clerk?
Middle Name:                                                                                                      12jYes DNo Dlndigent
Last Name:        TAPSCOTT
                                                                       (1\'otc: 1\'u request required under TR<\P 34.5(a),{b))
Suffix:

Address I:         600 COMMERCE STREET

Address 2 :        5TH. FLOOR
City:              DALALS
State:    Texas                       Zip+ 4: 75202

Telephone:      214-653-7406            ext.
Fax:      N/A
Email:    N/A




Reporter's or Recorder's Record:

Is there a reporter's record?          12jYes D      No

Was reporter's record requested?       DYes     I2J No
Was there a reporter's record electronically recorded?    IZJ Yes D   No

lfycs. date requested:

If no. date it will be requested: January IX, 2013
Were payment arrangements made with the court reporter/court recorder? ~Yes            0    No Olndigent




                                                                Page3of7
r----------------------------------------------------~~




    ~ Court Reporter                       D     Court Recorder
   0   Official                            D     Substitute



   First Name:        DAVID
   Middle Name:       R.

    Last Name:        ROY
    Suffix:

   Address I:         600 COMMERCE STREET
   Address 2:         5TH.FLOOR
   City:              DALLAS
   State:     Texas                     Zip+ 4: 75202
   Telephone:      214-653-7468           c't.
   Fax:       214-653-6175
   Email:     DRRYCSR@AOL.COM




   Should this appeal be referred to mediation?
                                                       I:8J   Yes   0   No

   If no, please specify:
   !·las the case been through an ADR procedure?       cg)Yes       D   No

   If yes, who was the mediator? MlCl·lAEL E. COLES

   What type or ADR procedure?       MEDIATION
   At what stage did the case go through ADR?        1Z1 Pre-Trial D Post-Trial         0   Other

   If other, please spccif}·:

   Type of case? Otlu:r
   Give a brief description of the issue to he raised on appeal, the relief sought. and the applicable standard for review. if known (without
   prejudice to the right to raise additional issues or request additional reliel):
   JURY CHARGE, JURY FINDINGS AND DAMAGE AWARDS. AND OTHER ADVERSE RUI.fNGS


   How was the case disposed of'?     Trial
   Summary of relief granted. including amount of money judgment, ami if any, damages awarded.

   If money judgment, ·what \\'US the amount? Actual damages:             $141.000.00
   Punitive (or similar) damages: $105,000.00

                                                                        Page 4 of?
Attorney's fees (trial):    $0.00
Attorney's fees (appdlate):    $0.00
Other:     $6.300.00
If other. please specify: ATTORNEYS FEE AWARDS AGAINST PLAINTIFF FOR INTERVENOR OBOWU FOUNDATION. INC




Will you challenge this Court's jurisdiction?         DYes      lZJ No
Docs judgment have language that one or more panics "take nothing'"!                D   Yes [gl No

Does judgment have a Mother Hubbard dause? DYes                 IZ]   No

Other basis for tinality?
Rate the complexity of the case (usc I for kast and 5 for most complex):            D    I   0   2   0     3 IX]4     0 5
Please make my answer to the    pt-c~.:eding   questions known to other parties in this case.            0   Yes    lZJ No
Can the parties agree on an appellate mediator?       0   Yes [g] No
If yes. please give name, address, telephone. fax and email address:
Name                            Address                          Telephone                           Fax                     Email


Languages other than English in which the mediator should be proficient: IGBO LANGUAGE

Name of person tiling out mediation section of docketing statement:            LAZ IROH AND LUl AKWURUOHA




List any pending or past related appeals before this or any other Texas appellate court by court, docket number. and style.

Docket Number:                                                                          Trial Court:

  Style:

     Vs.




                                                                      Page 5 of 7
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, arc conducting a program to place a limited number of civil appeals \Vith appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number or
discretionary criteria, including the linancial means or the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper tOrm at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer. you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, induding parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?              D Yes cg] No
Do you authorize the Pro Rono Committee to contact your trial counsel of record in this matter to ans\vcr questions the committee may have
regarding the appeal? 0 Yes 0 No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case tOr inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?             0 Yes 0 No
These guidelines can be found in the Pro Rono Program Pamphlet as well as on the internet at h!Jp;//cl~Qc.hhs.!.!OV, rovcrtv/06povcnv.shtml.

Are you willing to disclose your rinanr.:ial circumstances to the Pro Bono Committee? DYes D No
If yes, please attach an Affidavit of Indigcncy completed and executed by the appellant or appc\\cc. Sample forms may be found in the
Office or on the internet atlillp:/,\vww.t~x-ann.or". Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relieL use a separate attachment, if necessary).




           oi·counsel (or prose party).,                                                 Date:             January 15, 2013
       t..n K l?e rm is;~ t.n-.
Printed Name: ALBERT MORRIS                                                               State BarNo.:    00791302



Electronic Signature:
    (Optional)




                                                                          7
The undersigned counsel certifies that this docketing statement has been served on the t011owing lead eounsell(x all parties to the trial
court's order or judgment as follows on January 16. 2013



, , .,." 1i,::::-~ ~,, . . I
              M    'f(      ~ I -.f.! ( IS"r-.
                                                                         Electronic Signature:
                                                                               (Optional)

                                                                         State Bar No.:     00791302
Person Served
Ce1iitieate of Service Requirements (TRAP 9.5(cl): A certificate of service must be signed by the person who made the service and must
state:
                           ( 1) the date and manner of service;
                           (2) the name and address of each person served, and
                           {3) if the person served is a party's attorney, the name of the party represented by that attorney



         enter the following for each person served:


Date Served:       .January 16. 2013

Manner Served: Fax

First Name:        .l.E

Middle Name:

Last Name:         PEACOCK
Suffix: Jr.
Law firm Name: GAGNON, PEACOCK & VEREEKE, PC

Address I:         4245 N, CENTRAL EXPRESSWAY
Address 2:         SUITIO 250: LOCK BOX I 04

City:              DALLAS

State      Texas                       Zip+4:   75205

Telephone:         214-824-1414        ext.
Fax:        214-824-5490

Email:

If Attorney, Representing Party's Name: EMMANUEL IGWE




                                                                                                                              Ver, LO 7/12



                                                               Page 7 of?